Citation Nr: 1508260	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-34 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent from September 28, 2005 to November 21, 2008 for degenerative disc disease (DDD) of the cervical spine, and entitlement to a rating in excess of 30 percent since November 21, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board notes that during the pendency of the appeal, in a December 2008 rating decision, the RO increased the 20 percent rating to 30 percent effective November 21, 2008, the date of a VA compensation examination.  

In August 2011, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims file.  

In November 2011, the Board remanded this claim for additional development.  All requested actions have been completed and the case has been returned for appellate review.  


FINDINGS OF FACT

1.  From September 28, 2005 to November 21, 2008, the Veteran's DDD of the cervical spine is manifested by flexion to 30 degrees. 

2.  Since November 21, 2008, the Veteran's DDD of the cervical spine is manifested by flexion to 15 degrees.  

3.  The Veteran's right upper extremity radiculopathy is characterized by mild incomplete paralysis of the median nerve of the major hand.

4.  The Veteran does not have a diagnosis of radiculopathy of the left upper extremity.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for the cervical spine disability from September 28, 2005 to November 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5242 (2014).

2.  The criteria for an initial rating in excess of 30 percent for the cervical spine disability since November 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2014).

3.  The criteria for a schedular rating in excess of 10 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, DC 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Here, the duty to notify has been fulfilled.  The Veteran's claim for an increased rating arises from an appeal of the initial grant of service connection for DDD of the cervical spine.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the increased rating downstream issue.  In any event, a June 2008 letter provided notice on the "downstream" issue.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The duty to assist has also been fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed and all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's available service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf. 

The Veteran also was provided with VA examinations in June 2006, November 2008, May 2011, and December 2011.  He has not alleged that these examinations are inadequate for rating purposes.  Moreover, the examinations are adequate in order to evaluate the Veteran's service-connected cervical spine disability.  The reports show that the examiner conducted an interview with the Veteran, reviewed the record, and examined the Veteran, recording findings that address the relevant rating criteria.  Further, the Veteran has not alleged, nor does the record show, that his service-connected cervical spine disability has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

As indicated in the Introduction, the Board remanded the case for additional development in November 2011.  The Board finds that the AOJ has substantially complied with the November 2011 remand directives in scheduling the Veteran for the December 2011 VA examination and ensuring all relevant records were obtained.  Therefore, no further action is necessary in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating Board remand orders require "substantial compliance, not absolute compliance").

In August 2011, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral arguments in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

During the hearing, the VLJ asked questions directed at identifying the current symptoms associated with the Veteran's claim.  Additionally, the Veteran presented testimony addressing his current treatment and the VLJ also inquired as to where and when the Veteran received treatment.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to do so.  

Thus, VA has fully satisfied the duty to assist.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Board will proceed to adjudicate the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

As noted above, the Veteran's claim arises from his disagreement with the initial rating assigned following the grant of service connection.  Where the Veteran has expressed dissatisfaction with the assignment of an initial rating, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, this doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Veteran's service-connected cervical spine disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.   

Under the General Rating Formula, spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated according to the criteria below.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6) of the General Rating Formula provides that service-connected disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  Id.

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

Further, consideration of associated objective neurologic abnormalities is inherent in the evaluation of the spine rating claims on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, as part of the current appeal, the Board must also consider the presence and extent of any separate objective neurologic abnormalities associated with the service-connected cervical spine disabilities.  

September 28, 2005 to November 21, 2008

The Board has reviewed the pertinent competent evidence of record.  From September 28, 2005 to November 21, 2008 the Veteran's cervical spine disability was not productive of forward flexion to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5327.

Although private treatment records note continuous complaints of pain and decreased flexion and extension, rotation was to 45 degrees, bilaterally, with good flexion, extension and lateral bends.  Additionally, a June 2005 physical therapy treatment record noted range of motion of the cervical spine as flexion to 60 degrees; extension to 55 degrees; right rotation to 45 degrees; left rotation to 30 degrees; right side bend to 20 degrees; and, left side bend to 10 degrees.  See Medical reports from Doctors Belza and Griffin dated from 2001 through 2006.  

A June 2006 VA examination report also failed to show increased disability to warrant the assignment of a rating in excess of 20 percent.  During the examination, the Veteran reported chronic pain and stiffness, but denied numbness, tingling, trembling and incapacitating episodes.  Physical examination showed extension to 20 degrees; flexion to 30 degrees; lateral flexion to 16 degrees, and lateral rotation to 40 degrees.  Additional limitation due to pain on repetitive motion and tenderness to palpation were also noted, but flexion limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine was not indicated.  

There was no evidence of incapacitating episodes necessitating bed rest in any private or VA treatment records during any VA examination from September 2005 to November 2008.  Accordingly, the assignment of an increased rating under this provision is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Additionally, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of pain and stiffness in his neck.  Despite the Veteran's complaints of pain however, limitation of flexion of the cervical spine to 15 degrees or less, or favorable or unfavorable ankylosis of the entire cervical spine, is not present.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 32.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Here, the evidence of record does not reveal additional functional impairment, including additional limitation of motion, on account of pain and stiffness that was not already contemplated.  Thus, a higher rating is not warranted even with consideration of painful motion and other factors.

As noted previously, in addition to considering the orthopedic manifestations of the cervical spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  Here, the Veteran is already service connected for right upper extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve. 

Under this code, incomplete paralysis of the median nerve of the major hand warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 50 percent rating when severe.  Complete paralysis of the median nerve of the major hand warrants a 70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Based on the evidence of record, the Board finds a rating in excess of 10 percent for right upper extremity radiculopathy is not warranted.  In fact, private treatment reports dated from 2001 through 2006 note the Veteran denied experiencing pain down the shoulders or upper extremities and that muscle strength, tone and sensory examinations were normal.  In June 2005, neurological testing was normal with no apparent weakness, and on VA examination in June 2006, although tenderness to palpation was noted, the Veteran denied experiencing numbness, tingling, trembling, or weakness of the upper extremities.  See VA and non-VA treatment reports dated from 2001 through 2006.  The only VA examiner to find the existence of radicular symptoms was the November 2008 VA examiner.  As such, the assignment of a higher rating for the right upper extremity is not warranted, and there is no evidence to support assigning a separate rating for left upper extremity radiculopathy.  

The Board also notes that there is no evidence of other neurological impairments, such as bowel or bladder impairments.  In 2006, the Veteran denied any bowel or bladder impairment.  

Since November 21, 2008

Since November 21, 2008, the assignment of a rating in excess of 30 percent is not warranted.  The Veteran's cervical spine disability is not manifested by unfavorable ankylosis of the entire cervical spine.
While VA examination dated in November 2008 revealed complaints of neck pain and numbness in the fingers on his right hand, flexion was to 20 degrees with extension to 10 degrees, right and left lateral flexion to 10 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 15 degrees.  On repetitive testing, flexion decreased to 15 degrees and the Veteran's symptoms worsened.  Thereafter, the Veteran's disability picture essentially remained the same in December 2011.  The examiner specifically noted however that there was no evidence of ankylosis.  VA examination at that time showed flexion to 30 degrees, with extension to 10 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 60 degrees, and left lateral rotation to 50 degrees.  After repetitive testing, the examiner determined there was no additional limitation in range of motion.  Functional loss due to less movement, weakened movement, excess fatigability, and pain was present.

Nonetheless, based on the objective range of motion findings for this period on appeal, the evidence does not show that the Veteran's cervical spine disability meets the criteria for the assignment of a rating in excess of 30 percent.  The most limited range of motion evidenced was flexion to 15 degrees on repetitive testing.  This is explicitly contemplated by the 30 percent rating currently assigned.  The Veteran's cervical spine disability is not productive of unfavorable ankylosis of the cervical spine.  Although the Veteran experiences limitation of motion, the evidence shows that he retains some motion of the cervical spine and that the disability picture does not equate to ankylosis.

Additionally, it is acknowledged that the Veteran has consistently complained of pain and stiffness in his neck.  Despite the Veteran's complaints of pain, favorable ankylosis of the entire cervical spine or unfavorable ankylosis of the entire cervical spine or any impairment analogous to such is not present.  In fact, the evidence of record did not reveal additional functional impairment, including additional limitation of motion, on account of his pain and stiffness that was not already contemplated.  Thus, a higher rating is not warranted even with consideration of painful motion and other factors.

There is also no evidence of incapacitating episodes necessitating bed rest.  While it is acknowledged that the December 2011 VA examiner noted the Veteran's report of having an incapacitating episode lasting less than one week over the last 12 months, there was no evidence suggesting that the bed rest was prescribed by a physician.  Additionally, an incapacitating episode lasting less the one week in a 12 month period would not warrant the assignment of a rating in excess of 30 percent.  Accordingly, an increased rating under this provision is not warranted.

As noted previously, service connection is in effect for right upper extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8515 for paralysis of the median nerve. 

Under this code, incomplete paralysis of the median nerve of the major hand warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 50 percent rating when severe.  Complete paralysis of the median nerve of the major hand warrants a 70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Based on the evidence of record, a rating in excess of 10 percent for right upper extremity radiculopathy is not warranted.  In fact, no evidence of radiculopathy was found in May and in December 2011.  On VA examination in May 2011, the Veteran reported chronic neck pain along with decreased range of motion.  The examiner noted the Veteran has experienced some fingertip numbness in the right hand, but grip strength was intact.  Further, the Veteran denied any upper extremity pain, tingling, or numbness.  A history of carpal tunnel syndrome was noted.  The results of an electromyography (EMG) showed normal strength and reflexes, with coordination and sensory globally intact.  It was indicated the Veteran was positive for right carpal tunnel syndrome.  Based on these findings, the VA examiner determined there was no electro diagnostic evidence for cervical radiculopathy of the right side.  As for the carpal tunnel syndrome, the VA examiner also concluded that this was not due to service.  

Most recently, in December 2011, sensory examination was all normal.  Regarding any neurological problems, the examiner stated the Veteran does not suffer from any radicular pain or other signs or symptoms due to radiculopathy.  The examiner did indicate the Veteran suffers from intermittent tingling in the fingers of the right hand and again noted the prior history of carpal tunnel syndrome, for which service connection is not in effect.   

As such, a 30 percent rating is not warranted for the right upper extremity.  Similarly, there is no evidence to support assigning a separate rating for alleged left upper extremity radiculopathy.  

Finally, there is no evidence of other neurological impairments, such as bowel or bladder impairments, noted in the record.  See December 2011 VA examination report.

Other Considerations

In reaching the above conclusions, the Board has not overlooked the lay statements submitted on behalf of the Veteran and those of the Veteran himself in support of his claim regarding the severity of his cervical spine disability.  In this regard, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing chronic pain and stiffness due to the neck disability.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to the presence of pain and the severity of such during his several VA examinations.  He is competent to provide such statements, and the Board finds that these statements are credible.  The Veteran's reported symptomatology has been noted in the VA examinations above, and the Board has considered the Veteran's reports with respect to pain in evaluating his assigned ratings.  However, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise where the types of findings required are not readily observable by a lay person.  Therefore, the objective medical findings provided by the Veteran's VA examination reports have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.").  The Veteran's complaints are all adequately contemplated in the currently assigned evaluations.

Extra-Schedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the manifestations of the Veteran's cervical spine disability are explicitly contemplated by the currently assigned 20 and 30 percent ratings.  In this respect, the evidence indicates the Veteran has pain and limitation of motion of the cervical spine, which is contemplated by the schedular rating criteria.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  Specifically, there is no indication that the Veteran is unemployable as a result of his cervical spine disability.  As noted during the December 2011 VA examination, the Veteran may have lost time from work as a result of his cervical spine disability, but the record does not suggest that this disability precludes all forms of substantially gainful employment.  The Veteran is currently employed and he has not suggested, nor does the evidence show, that his current employment is marginal.  As such, a claim for TDIU has not been raised.



ORDER

A disability rating higher than 20 percent for the cervical spine from September 28, 2005 to November 21, 2008, is denied.

A disability rating higher than 30 percent for the cervical spine disability from November 21, 2008, is denied.

A disability rating in excess of 10 percent for radiculopathy of the right upper extremity is not warranted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


